Citation Nr: 0103610
Decision Date: 03/08/01	Archive Date: 04/17/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-22 225	)	DATE MAR 08, 2001
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania





ORDER


     The following correction is made in a decision issued by the Board in this case on February 6, 2001:

On page 8, the signature of the Acting Member, Board of Veterans Appeals, is added.


		
	STEVEN D. REISS
	Acting Member, Board of Veterans Appeals


Citation Nr: 0103610	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a cerebral concussion with headaches and organic 
affective disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the evaluation of the veteran's service-
connected residuals of a cerebral concussion with headaches 
and organic affective disorder to 50 percent, effective 
February 3, 1999.


FINDING OF FACT

The veteran's residuals of a cerebral concussion are 
manifested by complaints of headaches and anxiety with 
associated panic attacks and are productive of moderate 
difficulty in social, occupational or school functioning.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for residuals of a concussion with headaches and 
organic affective disorder are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.124(a), 4.126 (c) and (d), 4.130, Diagnostic Codes 8100, 
9304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for residuals of a cerebral concussion, to 
include cephalalgia, was granted by the RO in a November 1971 
rating action and a 10 percent disability evaluation was 
assigned, effective March 18, 1971.  The rating board noted 
that the veteran sustained a cerebral concussion as the 
result of an automobile accident during service.  The veteran 
reported complaints of headaches and dizziness and a 
diagnosis of post-traumatic cephalalgia was noted on 
psychiatric examination in June 1971.

The 10 percent evaluation was carried forward until July 
1999, when the RO increased the disability rating for the 
veteran's residuals of a cerebral concussion to 50 percent, 
effective February 3, 1999.  The veteran disagreed with this 
assessment and the present appeal ensued.

After careful review of the evidence of record including the 
veteran's statements and contentions in support of his claim, 
the Board concludes that entitlement to an evaluation in 
excess of 50 percent for residuals of a concussion with 
headaches and organic affective disorder is not warranted.  

In reaching the above conclusion, the Board finds the May 
1999 VA examination report to be most probative as to the 
level of severity of the veteran's residuals of a concussion.  
However, it is noted that in arriving at the appropriate 
rating for the veteran's disability, the Board has examined 
all of the evidence of record, which bears on the veteran's 
occupational and social impairment.  38 C.F.R. § 4.126(a) 
(2000).  

During examination in May 1999, the veteran was alert, 
oriented in all spheres and able to relate throughout the 
evaluation process.  In fact, the examiner commented that 
rapport was readily established and maintained.  Speech 
production was appropriate not only in fluency but also in 
volume and rate.  There was no evidence of any word-finding 
difficulties, paraphasias or other language based 
disturbances.  His overall affective presentation was mildly 
decreased in range and intensity but was stable.  In 
addition, he was characterized as a generally pleasant 
individual to work with.  He denied any obsessive or 
ritualistic behaviors as well as any difficulty with impulse 
control, neither of which were evident during the course of 
the evaluation.  He reported difficulty with sleep, which had 
improved with medication.  There was no evidence of any 
delusions, hallucinations or other thought-content problems 
such as might be seen with psychotic mentation.  In fact, his 
thought processes were considered to be goal-directed and 
processing speed seemed appropriate.  The examiner further 
stated that the veteran's overall attention and short-term 
memory were appropriate during the course of the evaluation 
and that he was capable and competent to manage his own 
finances.  The examiner concluded that the most appropriate 
Axis I diagnoses were mood disorder due to head injury, 
previously termed organic affective disorder, and generalized 
anxiety disorder with associated panic disorder.

With respect to the Global Assessment of Functioning, (GAF) 
scale, the examiner provided the following:

[The veteran] has done a remarkable job 
of maintaining employment on a regular 
basis despite his continued depression 
and anxiety which, again, I believe are 
organically based secondary to his 
documented closed head injury.  I see his 
current quantitative GAF as being a 55, 
which would qualitatively be defined as 
"moderate symptoms or moderate 
difficulty in social, occupational or 
school functioning."  ...

In this regard, the Board notes that, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a score 
of 55 reflects moderate psychiatric symptoms, including 
moderate difficulty in social occupational or school 
functioning.  This score contemplates that the patient has 
occasional panic attacks, few friends and conflicts with co-
workers.

In addition, on neurological examination conducted in 
conjunction with the above psychiatric examination, the 
veteran reported complaints of daily headaches considered to 
be post-traumatic in nature without any associated nausea, 
vomiting, prodrome or photophobia.  The examiner further 
commented that the veteran's headaches were disabling in the 
sense that they are an annoyance; however, he indicated that 
the veteran was able to perform his daily activities.

When viewed in light of the criteria for a higher disability 
evaluation, the evidence of record, as reflected by the 
findings summarized above, does not support an increase in 
the veteran's disability evaluation.  Pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9304, to warrant a 70 percent 
evaluation there must be evidence of occupational and social 
impairment with deficiencies in most areas, such as work 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  In this regard, as noted above, on 
examination in May 1999 the veteran denied having any 
obsessive or ritualistic behaviors and also denied any 
difficulty with impulse control, neither of which was evident 
during the course of the evaluation.  Furthermore, his speech 
was appropriate, not only in fluency, but also in volume and 
rate and while he reported difficulty with panic attacks, 
these episodes have not been shown to be near continuous in 
nature.  The record thus does not document significant 
deficiencies in thought processes, judgment or mood or other 
indicia of relevant functional impairment such as to support 
entitlement to an increased rating.  In fact, the veteran has 
been shown to be goal-directed in his thinking with 
appropriate thought processing speed and he has not 
demonstrated any difficulty with attention or memory.

Therefore, although the severity of the veteran's service-
connected disability is acknowledged, the Board believes that 
the level of impairment identified within the record is 
adequately contemplated by the currently assigned 50 percent 
rating.  In reaching this determination the Board also notes 
that the evidence of record, including VA Mental Health 
Clinic and outpatient treatment reports, dated from 1997 
through 1999, document no evidence of suicidal ideation or 
obsessional rituals that interfere with routine activities or 
other evidence of severe functional impairment attributable 
to the service-connected residuals of a concussion.  
Moreover, in April 1999, a VA outpatient treatment examiner 
estimated that the veteran's GAF score to be 75; a GAF score 
of 75 indicates a patient suffering from slight disability.

In addition, in September 1999, the veteran submitted a copy 
of his employer's assessment of his performance.  That 
record, dated in July 1998, reflects, among other things, 
that the veteran was noted to be threatening and 
confrontational with his fellow employees.  However, the 
Board observes that the May 1999 VA psychiatric examination 
report shows that the veteran continued to work on a full-
time basis and had been with that same employer, the United 
States Postal Service (USPS) for approximately 28 years.  

In conclusion, the VA examiner's opinion offered after 
examination in May 1999, in which he noted that he had 
carefully reviewed the veteran's medical records prior to the 
examination and found that the veteran's disability was 
productive of "moderate symptoms or moderate difficulty in 
social, occupational or school functioning," which the Board 
finds to be the most persuasive medical evidence of record 
relating to the severity of this disability, reflects that 
the veteran's residuals of a concussion with headaches and 
organic affective disorder are appropriately evaluated at the 
50 percent level.

In addition, the veteran's assertion, via his representative 
for consideration of a separate rating for his headaches, has 
been considered.  However, the record reflects that the 
headache symptomatology has consistently be considered as 
part of the overall disability picture associated with the 
residuals of the concussion and serves as an integral part of 
the evaluation under Code 9304 based upon the diagnosis of 
dementia due to head trauma.  Furthermore, any consideration 
for a separate rating for headaches would be governed by 38 
C.F.R. § 4.126(c), which directs that any separate neurologic 
deficit or other impairment stemming from the same etiology 
shall be evaluated separately and combined with the 
evaluation for dementia.  Moreover, 38 C.F.R. § 4.126(d) 
provides that when a single disability has been diagnosed as 
both a physical and a mental disorder, the evaluation must 
reflect a diagnostic code representing the dominant aspect of 
the disability.  As noted on VA neurological examination in 
May 1999, although the veteran has reported daily headaches 
described as post-traumatic in nature, they were considered 
to be disabling only to the extent that they are an 
annoyance.  Indeed, despite these symptoms, the veteran has 
been capable of carrying on with his daily activities.  
Accordingly, in the absence of additional evidence to support 
the presence of prostrating attacks attributable to the 
headaches, consideration of these symptoms beyond that which 
is noted above is not warranted.  See 38 C.F.R. § 4.124(a), 
Diagnostic Code 8100.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Contrary to the veteran's assertions, there is no showing 
that the veteran's service-connected residuals of a 
concussion with headaches and organic affective disorder 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of an evaluation higher than 50 
percent on an extra-schedular basis.  See 38 C.F.R. § 3.321.  
There is no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period during the course 
of this appeal.  In this regard, the Board notes that the 
record shows that he has been employed with the USPS for 
approximately thirty years and that he works there as a full-
time employee.  Moreover, there is not showing that the 
disability has required any, let alone frequent periods of 
hospitalization, to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand any of the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, it is the Board's conclusion that VA has fulfilled 
the duty to assist in this case, as required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran has been afforded an examination by 
VA, and there is nothing in the file to suggest that 
additional, relevant medical records exist or can be 
obtained.  Additionally, in light of the available record, as 
explained above, there is no reasonable possibility that 
further evidentiary development would aid in substantiating 
the veteran's claim.  Under the circumstances, the Board 
finds that adjudication of this claim, without referral to 
the RO for initial consideration under the Veterans Claims 
Assistance Act of 2000, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


ORDER

A disability evaluation in excess of 50 percent for residuals 
of a concussion with headaches and organic affective disorder 
is denied.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

